DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Choo (US 2010/0052956 A1) in view of Zhang (US 2006/0239348 A1).
Regarding Claims 1, 13, Choo discloses an information preserving coding method/device (e.g. Figs. 1, 2), comprising, for a sample to be coded: 1) obtaining the sample to be coded (e.g. Paragraph [0035, 0052]); 2) obtaining possibility distribution of value of the sample to be coded (e.g. Paragraph [0044, 0054]); and 3) generating a bitstream (e.g. Paragraph [0052]) according to the possibility distribution of value of the sample to be coded and the value of the sample to be coded (e.g. Paragraph [0045, 0057]).
Although Choo discloses to obtain possibility distribution of value of the sample to be coded (e.g. Paragraph [0044, 0054]); it implicitly discloses using accurate possibility of a coded sample to obtain possibility distribution of value of the sample to be coded, and the value of accurate possibility is either 0 or 1.
However, Zhang teaches using accurate possibility of a coded sample to obtain possibility distribution of value of the sample to be coded, and the value of accurate possibility is either 0 or 1 (e.g. Paragraph [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to incorporate binary mapping as taught as Zhang into the method/device of Choo in order to code more efficiently with binarization.
Regarding Claims 7, 14, Choo discloses an information preserving decoding method/device (e.g. Figs. 3, 4), comprising, for a sample to be decoded: 1) obtaining possibility distribution of value of the sample to be decoded (e.g. Paragraph [0063]); and 
Although Choo discloses to obtain possibility distribution of value of the sample to be coded (e.g. Paragraph [0063]); it implicitly discloses using accurate possibility of a coded sample to obtain possibility distribution of value of the sample to be coded, and the value of accurate possibility is either 0 or 1.
However, Zhang teaches using accurate possibility of a coded sample to obtain possibility distribution of value of the sample to be coded, and the value of accurate possibility is either 0 or 1 (e.g. Paragraph [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to incorporate binary mapping as taught as Zhang into the method/device of Choo in order to code more efficiently with binarization.
Claims 2, 6, 8, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Choo (US 2010/0052956 A1) in view of Zhang (US 2006/0239348 A1) and Kung (US 2013/0195182 A1).
Regarding Claims 2, 8, although Choo discloses obtaining possibility distribution of value of the sample to be coded/decoded; it implicitly disclose estimating the possibility distribution of value of the sample to be coded/decoded according to the value of at least one coded/decoded sample.

Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to incorporate adaptive probability models as taught as Kung into the method of Choo in view of Zhang in order to provide efficient compression to adaptively select context models.
Regarding Claims 6, 12, Kung further teaches 1) determining a model number of the sample to be coded/decoded according to context conditions of the sample to be coded/decoded (e.g. Fig. 15 and Paragraph [0104]), wherein a sample with the same model number as the sample to be coded/decoded is the same type of sample of the sample to be coded/decoded (e.g. Paragraph [0105], same significance values); and 2) the estimating the possibility distribution of value of the sample to be coded/decoded being to estimate the possibility distribution of value of the sample to be coded/decoded (e.g. Paragraph [0105]) according to accurate possibility distribution of value of at least one coded/decoded sample of the same type of the sample to be coded/decoded (e.g. Paragraph [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to incorporate adaptive probability models as taught as Kung into the method of Choo in view of Zhang in order to provide efficient compression to adaptively select context models.

Allowable Subject Matter
Claims 3-5, 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 09/28/2021 have been fully considered but they are not persuasive. Claims 1, 2, 6-8, 12-14 are rejected under 35 U.S.C. 103 (see the rejection section for details).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee (US 2018/0199058 A1), discloses coding method with quantization according to possibility distribution;
Karczewicz (US 2013/0272377 A1), discloses reference index coding;
Baik (US 2014/0294118 A1), discloses transmitting coding using probability models.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YULIN SUN whose telephone number is (571)270-1043.  The examiner can normally be reached on 10AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/YULIN SUN/Primary Examiner, Art Unit 2485